                                              IN THE UNITED STATES BANKRUPTCY COURT
                                               FOR THE NORTHERN DISTRICT OF ALABAMA

  Fill in this information to identify your case:
                                                                                                                     Check if this is an amended plan
                                                                                                                     Amends plan dated:
 Debtor 1         ALTOVESE STEWART
                    Name: First Middle Last



 Debtor 2
(Spouse, if filing) Name: First Middle Last



 Case number
(If known)




Chapter 13 Plan

  Part 1:            Notices

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate
            that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative orders, and judicial
            rulings may not be confirmable.

                    In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders that
                    provision ineffective.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                    You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have an attorney,
                    you may wish to consult one.

                    If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to confirmation at least
                    7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this plan without further notice if no
                    objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of claim must be filed in order to be paid under this
                    plan.

                    The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to check a box
                    that applies renders that provision ineffective.
                     The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment or no
                     payment at all to the secured creditor.
                     The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase money security interest, as set out in Part 3, §
                     3.4.
                     The plan sets out nonstandard provision(s) in Part 9.



  Part 2:               Plan Payments and Length of Plan



2.1 Debtor(s) will make regular payments to the trustee as follows:

+            $     627.00                     per BIWEEKLY                   for 60                        months
-
Debtor(s) shall commence payments within thirty (30) days of the petition date.

2.2 Regular payments to the trustee will be made from future income in the following manner (check all that apply):

        ✔     Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:

              RMC POB 2208 ANNISTON, AL 36202

              Debtor(s) will make payments directly to the trustee.

              Other        (specify method of payment)


                                                                               Chapter 13 Plan                                                                 Page 1 of 6
                 Case 19-40153-JJR13                     Doc 2      Filed 01/30/19 Entered 01/30/19 16:16:32                                 Desc Main
                                                                   Document      Page 1 of 6
Debtor(s): ALTOVESE STEWART                                                Case number:                                                           Eff (01/01/2019)



2.3 Income tax refunds and return. Check one.

      ✔   Debtor(s) will retain any income tax refunds received during the plan term.

          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and will turn
          over to the trustee income tax refunds received during the plan term, if any.

          Debtor(s) will treat income tax refunds as follows:



          Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.


2.4 Additional Payment. Check all that apply.

      ✔   None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 Adequate Protection Payments.

     Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof of claim
     in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds are available after
     the proof of claim is properly filed.



  Part 3:       Treatment of Secured Claims



3.1 Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

      ✔   Debtor(s) or trustee will maintain the current contractual installment payments on the secured claims listed below. These payments will be
          disbursed either by the trustee or paid directly by Debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full
          through disbursements by the trustee. Unless otherwise ordered, the amounts listed on a proof of claim, amended proof of claim, or notice of
          payment change control over any contrary amounts listed below as to the estimated amount of the creditor’s total claim, current installment
          payment, and arrearage.

                                                       Estimated             Current
                                                                                             Amount of   Months Monthly Fixed   Monthly Fixed
                                                       Amount of           Installment
          Name of Creditor            Collateral                                             Arrearage Included in Payment on    Payment on
                                                        Creditor's          Payment
                                                                                              (if any)  Arrearage   Arrearage Arrearage to Begin
                                                       Total Claim     (including escrow)
 +                                                                     $505.00
 -
                                                                      Disbursed by:
                                  LOT AND HOUSE
      HABITAT FOR                 AT 409                              Trustee
                                                $42,502.88                                  $1,010.00      2            $33.67           AT CONF
      HUMANITY                    GOODWIN
                                  CIRCLE                               To begin:

                                                                       AT CONF



3.2 Request for valuation of security, claim modification, and hearing on valuation. Check one.

      ✔   None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.


3.3 Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.


          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.




            Case 19-40153-JJR13                    Doc 2         Filed Chapter
                                                                       01/30/1913 Plan  Entered 01/30/19 16:16:32                       Desc Main         Page 2 of 6

                                                                Document             Page 2 of 6
Debtor(s): ALTOVESE STEWART                                                  Case number:                                                  Eff (01/01/2019)


     ✔   The claims listed below:
                1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired
                   for the personal use of Debtor(s), or
                2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value, or
                3. are fully secured.
         These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee as
         specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim controls over any
         contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is controlled by the plan.

         The holder of any claim listed below will retain the lien until the earlier of:

              (a) payment of the underlying debt determined under nonbankruptcy law, or

              (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                                           Monthly       Estimated
                                                                                                                        Monthly Fixed    Monthly Fixed
                                          Adequate       Amount of                              Value of     Interest
              Name of Creditor                                                   Collateral                              Payment to       Payment to
                                          Protection      Creditor's                            Collateral     Rate
                                                                                                                          Creditor          Begin
                                           Payment       Total Claim

    +                                                                   2 LOVE SEATS,
    -    BADCOCK                        $25.00          $2,500.00       BEDROOM SUITE,
                                                                        TABLE, AND MATTRESS
                                                                                            $2,500.00        5.25 % $85.25              AT CONF

    +    CAPITAL ONE AUTO
                                        $202.25         $22,679.00      2016 HONDA ACCORD      $20,225.00    5.25 % $773.35             AT CONF
    -    FINANCE


3.4 Section 522(f) judicial lien and nonpossessory, nonpurchase money ("Non-PPM") security interest avoidance. Check all that apply.

     ✔   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.




          Case 19-40153-JJR13                      Doc 2        Filed Chapter
                                                                      01/30/1913 Plan  Entered 01/30/19 16:16:32                 Desc Main         Page 3 of 6

                                                               Document             Page 3 of 6
Debtor(s): ALTOVESE STEWART                                                    Case number:                                                          Eff (01/01/2019)



3.5 Surrender of collateral. Check one.

      ✔    None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.




  Part 4:             Treatment of Fees and Priority Claims


4.1 General.

Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.



4.2 Chapter 13 case filing fee. Check one.

       ✔   Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.

           Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.


4.3 Attorney’s fees.

      The total fee requested by Debtor(s)’ attorney is $ 3,500.00             . The amount of the attorney fee paid prepetition is $ 0.00            .

      The balance of the fee owed to Debtor(s)' attorney is $ 3,500.00             , payable as follows (check one):

           $                 at confirmation and $                      per month thereafter until paid in full, or

       ✔   in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.



4.4 Priority claims other than attorney’s fees and domestic support obligations. Check one.

            None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

            The other priority claims are listed below. Unless otherwise ordered, the amount of the creditor's priority claim listed on the proof of claim or
       ✔
            amended proof of claim controls over any contrary amount listed below.
                                                                           Estimated Amount of           Monthly Fixed Payment, if        Monthly Fixed Payment,
                                Name of Creditor
                                                                             Claim to be Paid                any, to Creditor                if any, to Begin

       +       IRS                                                        $ 8,824.00                    $ 163.41                          AT CONF
       -
       +       ALABAMA DEPT OF REVENUE                                    $ 441.30                      $ 8.17                            AT CONF
       -
4.5 Domestic support obligations. Check one.

       ✔    None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.




  Part 5:            Treatment of Nonpriority Unsecured Claims



5.1 Nonpriority unsecured claims not separately classified.
     Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.


5.2 Percentage, Base, or Pot Plan. Check one.

           100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.




            Case 19-40153-JJR13                      Doc 2        Filed Chapter
                                                                        01/30/1913 Plan  Entered 01/30/19 16:16:32                           Desc Main       Page 4 of 6

                                                                 Document             Page 4 of 6
Debtor(s): ALTOVESE STEWART                                                Case number:                                                          Eff (01/01/2019)


            Percentage Plan. This plan proposes to pay              % of each allowed nonpriority unsecured claim.

            Pot Plan. This plan proposes to pay $                          , distributed pro rata to holders of allowed nonpriority unsecured claims.

       ✔    Base Plan. This plan proposes to pay $ 81,120.00           to the trustee (plus any tax refunds, lawsuit proceeds, or additional
             payments pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
             disbursements have been made to all other creditors provided for in this plan.




5.3 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

       ✔     None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.


5.4 Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

       ✔    None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.


5.5 Other separately classified nonpriority unsecured claims. Check one.

       ✔    None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.




  Part 6:         Executory Contracts and Unexpired Leases


6.1 The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured. Check one.

       ✔    None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.


6.2 The executory contracts and unexpired leases listed below are rejected. Check one.
            None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.

       ✔    Rejected items.

                                 Name of Creditor                                      Description of Leased Property or Executory Contract

   +       PROGRESSIVE LEASING                                              EARRINGS
   -
   +       HILLS MOVING & STORAGE                                           STORAGE BUILDING
   -

  Part 7:         Sequence of Payments



7.1 Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
    forth in the administrative order for the division in which this case is pending.




  Part 8:        Vesting of Property of Estate



8.1 Property of the estate will vest in Debtor(s) (check one):

       ✔    Upon plan confirmation.

            Upon entry of Discharge.




             Case 19-40153-JJR13                   Doc 2       Filed Chapter
                                                                     01/30/1913 Plan  Entered 01/30/19 16:16:32                        Desc Main         Page 5 of 6

                                                              Document             Page 5 of 6
Debtor(s): ALTOVESE STEWART                                             Case number:                                                Eff (01/01/2019)


  Part 9:      Nonstandard Plan Provisions


      ✔   None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.




 Part 10:        Signatures


Signature(s) of Debtor(s) (required):



            /S/ALTOVESE STEWART                                        Date 01/29/2019



                                                                       Date




Signature of Attorney for Debtor(s):            /S/LEROY ALAN COBB                                    Date 01/29/2019


     Name/Address/Telephone/Attorney for Debtor(s):


     LEROY ALAN COBB
     POB 306
     ANNISTON, AL 36202
     256.237.2250




By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of the
provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions included
in Part 9.




            Case 19-40153-JJR13                 Doc 2        Filed Chapter
                                                                   01/30/1913 Plan  Entered 01/30/19 16:16:32              Desc Main        Page 6 of 6

                                                            Document             Page 6 of 6
